Case: 21-50018     Document: 00516110670         Page: 1     Date Filed: 11/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               November 30, 2021
                                  No. 21-50018                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Anthony Quinton Johnson, Jr.,

                                                           Plaintiff—Appellant,

                                       versus

   United Law Firm Sanders Grossman, L.L.C.,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:20-CV-32


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Anthony Quinton Johnson, Jr., moves for leave to proceed in forma
   pauperis (IFP) on appeal from the district court’s order dismissing as
   frivolous his lawsuit against two law firms for legal malpractice, pursuant to




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50018      Document: 00516110670            Page: 2    Date Filed: 11/30/2021




                                      No. 21-50018


   28 U.S.C. § 1915(e)(2)(B). The district court denied his IFP motion,
   certifying that his appeal was not taken in good faith.
          By moving to proceed IFP, Johnson is challenging the district court’s
   certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our
   inquiry into an appellant’s good faith “is limited to whether the appeal
   involves legal points arguable on their merits (and therefore not frivolous).”
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
   and citations omitted).
          Johnson does not renew the merits of his claim, does not brief any
   argument addressing the district court’s order of dismissal, and provides no
   argument challenging the district court’s reasons for certifying that his
   appeal is not taken in good faith. Although we liberally construe briefs of pro
   se litigants, see Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995), Johnson has
   abandoned any challenge to the certification decision and has failed to show
   that he will raise a nonfrivolous issue for appeal by failing to point to any error
   in the district court’s decision. See Brinkmann v. Dallas Cnty. Deputy Sheriff
   Abner, 813 F.2d 744, 748 (5th Cir. 1987); Howard, 707 F.2d at 220.
          Accordingly, the motion to proceed IFP on appeal is DENIED, and
   the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24.
   Johnson’s motion for the appointment of counsel is DENIED. See Ulmer v.
   Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).




                                           2